        Case 4:16-cr-06050-SAB   ECF No. 67   filed 09/15/21   PageID.258 Page 1 of 2



 1                                                                          FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

 2
                                                                  Sep 15, 2021
 3                                                                     SEAN F. MCAVOY, CLERK

 4
 5                       UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON
 7
 8 UNITED STATES OF AMERICA,                      NO. 4:16-CR-06050-SAB
 9         Plaintiff,
10         v.                                     ORDER GRANTING
                                                  UNOPPOSED MOTION TO
11 DOUGLAS JAMES PHIPPS,                          DISMISS
12         Defendant.
13
14         Before the Court is Defendant’s Unopposed Motion to Dismiss, ECF No. 66.
15 Defendant is represented by J. Stephen Roberts, Jr. The United States is
16 represented by Assistant United States Attorney David Herzog.
17         Defendant asks the Court to dismiss the above-captioned case with prejudice
18 because he has successfully completed the terms of the Deferred Prosecution
19 Agreement that he entered in with the United States on September 13, 2018. The
20 U.S. Probation and the United States do not oppose his motion.
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

        ORDER GRANTING UNOPPOSED MOTION TO DISMISS ~ 1
     Case 4:16-cr-06050-SAB    ECF No. 67   filed 09/15/21   PageID.259 Page 2 of 2



1       Accordingly, IT IS HEREBY ORDERED:
2       1. Defendant’s Motion to Dismiss, ECF No. 66, is GRANTED.
3       2. Pursuant to the terms of the Deferred Prosecution Agreement, the
4 Indictment in the above-captioned case is DISMISSED, with prejudice.
5       IT IS SO ORDERED. The District Court Executive is hereby directed to
6 enter this Order and furnish copies to counsel.
7       DATED this 15th day of September 2021.
8
9
10
11
12
                                    Stanley A. Bastian
13                            Chief United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING UNOPPOSED MOTION TO DISMISS ~ 2
